Per Curiam.
Judgment and order unanimously reversed upon the law, with thirty dollars costs to appellant, and complaint dismissed, with appropriate costs in the court below.
The action is in conversion against defendant warehouse corporation for its failure to give notice of sale pursuant to section 118 of the General Business Law. The statute provides, among other things, that “ the warehouseman shall give a written notice to the *361person on whose account the goods are held. * * * Such notice shall be given by delivery in person or by registered letter addressed to the last known place of business or abode of the person to be notified.”
Concededly, plaintiff never received such notice. There is no dispute, however, that defendant sent a notice by registered letter correctly addressed to plaintiff, which was returned as “ unclaimed.” Under these circumstances, we believe that defendant sufficiently complied with the requirements of the statute as to the giving of notice.
Present, MacCrate, Lewis and Johnston, JJ.